Citation Nr: 0406147	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  01-07 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, loss 
of tooth enamel, joint stiffness, and tonsillitis, all 
claimed as due to exposure to herbicides during service.

2.  Entitlement to service connection for various 
gastrointestinal disorders, including esophagitis, a hiatal 
hernia, sigmoid diverticulosis, and hemorrhoids, claimed as 
due to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION
The veteran served on active duty from September 1965 to 
September 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied service connection for 
sleep apnea, loss of tooth enamel, joint stiffness, 
tonsillitis, and various gastrointestinal disorders, all 
claimed as due to exposure to herbicides during service.

In December 2002 the RO granted service connection for 
diabetes mellitus as due to exposure to herbicides during 
service and denied service connection for hypertension 
claimed as secondary to diabetes mellitus.  In January 2003, 
the veteran submitted a statement and documents that 
effectively constitute a notice of disagreement with the 
denial of secondary service connection for hypertension. An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of 
entitlement to secondary service connection for hypertension 
will be addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran had service in Vietnam from June 1966, to 
March 1967, and he is presumed to have been exposed to agent 
orange while in Vietnam.

2.  Sleep apnea, loss of tooth enamel, joint stiffness, and 
tonsillitis were not present in service or for many years 
later, and are not related to a disease or injury in service, 
including exposure to Agent Orange.

3.  A gastrointestinal disorder, including esophagitis, a 
hiatal hernia, sigmoid diverticulosis, and hemorrhoids, was 
not present in service or for many years later, not are they 
related to a disease or injury in service, including exposure 
to agent orange.


CONCLUSIONS OF LAW

1.  Sleep apnea, loss of tooth enamel, joint stiffness, and 
tonsillitis were not incurred in or aggravated by active 
service; nor may they be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A gastrointestinal disorder, including esophagitis, a 
hiatal hernia, sigmoid diverticulosis, and hemorrhoids, was 
not incurred in or aggravated by active service; nor may such 
be presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1110, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate 
the claim and includes an enhanced duty to notify a claimant 
and his or her representative, if any, as to the information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision 
and the statement of the case, and a supplemental statement 
of the case adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  In December 2002, 
the RO sent a letter to the veteran, which explained the 
VCAA, asked him to submit certain information, and informed 
him of the elements needed to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information the VA 
would obtain.  The letter explained that the VA would make 
reasonable efforts to get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to the VA to identify the 
custodian of any records.  The letter also told the veteran 
to send the VA copies of any evidence relevant to his claim 
that was in his possession.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 14, 2003).  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Here, VCAA 
notice was sent after the adjudication of his claims for 
service connection.  However, the RO had already sent the 
veteran a letter in October 2000 that outlined the efforts 
that the VA would undertake to assist him with his claim for 
service connection.  Therefore, even though the VA did not 
comply with the timing aspects discussed in Pelegrini, there 
is extensive factual development in this case, and there is 
no reasonable possibility that any further assistance would 
aid the veteran in substantiating his claim; therefore the 
VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

With respect to the VA's duty to assist the veteran, the RO 
has obtained or attempted to obtain all evidence identified 
by the veteran.  The veteran's service medical records and 
pertinent private treatment records have been obtained.  
There is no basis for speculating that additional unobtained 
evidence exists that would be relevant to the claims being 
decided herein.  

I.  Background

The veteran's July 1965 service entrance examination noted 
that he reported that he had or had had painful and swollen 
ankles.  It was reported that that he had polio at the age of 
5.  Examination was within normal limits for all pertinent 
systems.  His service medical records show that he was 
treated for myofascial pain in his ankles in 1965.  In 
October 1965 there was a diagnosis of pes planus.  The 
medical history recorded at the time of the veteran's July 
1967 separation examination noted he reported that he had had 
trouble with his ankles and had flat feet.  The objective 
examination noted normal mouth and throat, abdomen and 
viscera, lower extremities, upper extremities, and spine.  
Examination of the feet noted pes planus.  His dental 
condition was described as acceptable.  His service dental 
records show treatment for caries and regular prophylaxis.

In August 2000 the veteran filed a claim for service 
connection for sleep apnea (1995), loss of tooth enamel 
(1998), joint stiffness, tonsillitis (1980), reflux (1983), a 
stomach condition (1981), stomach ulcers (1996), and tonsils 
(1996).  All these conditions were claimed to be due to Agent 
Orange exposure while in Vietnam.  

With the veteran's application for compensation benefits, he 
has submitted numerous medical treatment records beginning in 
1985 and dental records beginning in 1984.  An October 1985 
medical treatment record notes that the veteran was seen for 
a follow up evaluation after earlier findings at another 
clinic were consistent with gastroesophageal reflux.  In 
August 1989 it was noted that he had developed increasingly 
severe dysphagia.  An esophagogastroduodenoscopy resulted in 
impressions of mild antral gastritis and moderate duodenitis 
with duodenal ulcers.  Medical records in 1995 noted that the 
veteran was been treated for sleep apnea.  In May 1997 he 
underwent a tonsillectomy for chronic tonsillitis and 
obstructive sleep apnea.  Following a July 1997 colonoscopy, 
the impressions included sigmoid diverticulosis and small 
internal hemorrhoids.

The veteran has also submitted a copy of an article from 
Homeopathy Online concerning Agent Orange symptoms.  This 
article has a 4-page list of reported Agent Orange symptoms 
and effects.



II. Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident. Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non- Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma, and type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes). 38 C.F.R. § 
3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116; 38 C.F.R. § 3.307(a)(6)(ii).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences under section 
3 of the Agent Orange Act of 1991, and (B) all other sound 
medical and scientific information and analyses available. 38 
U.S.C.A. § 1116(b)(1),(2). A veteran who, during active 
service, served in Vietnam, beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have exposed 
during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f).

The veteran had service in Vietnam from June 1966, to March 
1967.  Hence, he is presumed to have been exposed to Agent 
Orange.

The service medical records do not show the presence of sleep 
apnea, tonsillitis, or the various gastrointestinal 
disorders, including esophagitis, a hiatal hernia, sigmoid 
diverticulosis, and hemorrhoids, and the post-service medical 
records do not demonstrate any such conditions until the mid-
1980's at the earliest.  The medical evidence does not link 
any of the claimed conditions to a disease or injury in 
service, and there is nothing in record to suggest that any 
of the conditions were related to Agent Orange.  Furthermore, 
none of the above conditions are a disease that may be 
service connected on a presumptive basis as being due to 
exposure to agent orange in service under the above-noted 
statutory and regulatory criteria.

With regard to the claim for service connection for loss of 
tooth enamel and joint stiffness the record does not 
specifically show that the veteran has a dental condition 
manifested by loss of enamel or a condition manifested by 
joint stiffness.  The veteran received routine dental 
treatment in service and after service beginning in 1984, and 
was seen for complaints of ankle pain in service that 
appeared to be a continuation of the medical history of ankle 
pain noted on his entrance examination.  What is not shown is 
that he currently has a medical or dental condition that is 
manifested by joint stiffness or loss of tooth enamel, 
respectively.  

After consideration of all the evidence, the Board finds that 
it does not show the presence of apnea, tonsillitis, or the 
various gastrointestinal disorders, including esophagitis, a 
hiatal hernia, sigmoid diverticulosis, and hemorrhoids in 
service or for many years later, and that it does not link 
such conditions to an incident of service, including exposure 
to agent orange.  The evidence further does not demonstrate 
that the veteran has a medical condition manifested by joint 
stiffness or a chronic dental condition manifested by loss of 
tooth enamel.  The preponderance of the evidence is against 
the claim for service connection for these conditions, and 
the claim is denied.  The benefit-of-the-doubt doctrine is 
not for application because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sleep apnea, loss of tooth enamel, 
joint stiffness, and tonsillitis, claimed as due to exposure 
to herbicides during service, is denied.

Service connection for various gastrointestinal disorders, 
including esophagitis, a hiatal hernia, sigmoid 
diverticulosis, and hemorrhoids, claimed as due to exposure 
to herbicides during service, is denied.


REMAND

The RO denied secondary service connection for hypertension 
in December 2002.  In January 2003, the veteran submitted a 
statement and documents that effectively constitute a notice 
of disagreement with the denial of secondary service 
connection for hypertension.  38 C.F.R. §§ 20.201 and 20.300.  
A review of the record indicates that this issue has not been 
made the subject of a statement of the case, and it should 
be.  38 C.F.R. § 20.200 (2001); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address this issue until the veteran has 
been sent a statement of the case.  38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and her 
representative a statement of the case on 
the issue of entitlement to an increased 
evaluation for the low back condition. 
They should be advised of the need to 
submit a VA Form 9 or substantive appeal 
with regard to this issue in order to 
complete the appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



